MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Oct 28 2019, 6:17 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stuart K. Baggerly                                       James L. Whitlatch
Bloomington, Indiana                                     Kathryn E. DeWeese
                                                         Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Commitment of N.B.,                                      October 28, 2019
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-MH-1162
        v.                                               Appeal from the Monroe Circuit
                                                         Court
Indiana University Health                                The Honorable Stephen R. Galvin,
Bloomington Hospital,                                    Judge
Appellee-Petitioner,                                     Trial Court Cause No.
                                                         53C07-1905-MH-160



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019            Page 1 of 8
                                                Case Summary

[1]   N.B. appeals the trial court’s grant of Indiana University Health Bloomington

      Hospital’s (“IU Hospital”) petition for involuntary commitment and the trial

      court’s forced medication order. We dismiss.


                                                       Issue

[2]   N.B. raises two issues; however, we address one issue we find to be dispositive,

      which is whether N.B.’s commitment order is moot.


                                                       Facts

[3]   On May 8, 2019, 1 IU Hospital filed an application for emergency detention of

      N.B., a mentally ill person, and a petition for involuntary commitment. The

      petition stated that N.B. suffered from schizophrenia. The physician’s

      emergency statement, filed by Dr. Jessica Mayer, stated that N.B. “has a history

      of assaulting mother when not under treatment, has been followed by

      psychiatry since 12/4/2018 [and] has been deteriorating.” Appellant’s App.

      Vol. II p. 8. Dr. Mayer based her statement on personal observations, her

      examination of N.B., an ongoing professional relationship with N.B., and

      information provided by N.B.’s parents. The petition and supporting

      documents also stated that N.B. physically assaulted his mother and attempted




      1
        The application also has a file stamp of May 1, 2019; however, because the chronological case summary
      (“CCS”) uses May 8, 2019, as the date the filing was opened, we will use that date.

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019               Page 2 of 8
      to physically assault his father and that N.B. has “zero insight into his illness or

      the need for medications.” Id. at 15.


[4]   The same day, on May 8, 2019, the trial court held a hearing; N.B. appeared by

      counsel, and N.B.’s parents joined the hearing by telephone. Dr. Gregory

      Sidell, a certified psychiatrist, testified at the hearing that N.B. was admitted to

      IU Hospital after staff received a phone call from another hospital where N.B.

      was transported “after [N.B.’s] outpatient psychiatrist had become alarmed at

      [N.B.’s] behaviors.” Tr. Vol. II p. 7. Accordingly, the psychiatrist filed

      paperwork for a seventy-two-hour hold. Dr. Sidell also testified that his

      impression is that N.B. suffers from schizophrenia and “has shown extremely

      tangential thought process, very hard to follow, has clearly been responding to

      internal stimuli, [and] has been talking to the air in his room when he doesn’t

      think he is being observed.” Id. Dr. Sidell acknowledged that N.B. “does have

      a pretty high intelligence and [ ] is able to assimilate symptoms and hide the

      symptoms but he has no insight into his psychotic illness and need for

      medications.” Id. at 7-8.


[5]   With regard to N.B.’s medication, Dr. Sidell testified that N.B. took one dose of

      an anti-psychotic medication called Invega and “actually seemed somewhat

      improved the next day, but since then [N.B.] has made it clear that he is not

      willing to take any type of anti-psychotic medications.” Id. at 8. Accordingly,

      Dr. Sidell requested a forced medication order for both Invega Sustenna and

      Abilify Maintena. Dr. Sidell also acknowledged that N.B. requested “a long list

      of all of the various different anti-psychotic medications that are available from

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019   Page 3 of 8
      the pharmacy and at one point, [N.B.] did say that he would be willing to take

      Haldol but [Dr. Sidell] talked to him about the side effects of Haldol and [N.B.]

      decided against that one.” Id. at 9. Dr. Sidell testified that the benefits of the

      medications outweigh the risks presented by the side effects of the medications.


[6]   Dr. Sidell also testified that N.B. has previously been on court-ordered mental

      health diversion and previously was on a seventy-two hour hold in California

      after an admitting diagnosis of bi-polar disorder. Dr. Sidell determined

      commitment was necessary on the basis that N.B. was a danger to himself and

      others. Dr. Sidell testified:


              Previously [N.B.] attacked his mother physically, spent 40 days
              in (inaudible) County Jail in California. That was in 2017. In
              2018, he was a student at [a school in California] and currently is
              on a leave of absence from [the school] and the paperwork from
              the [school], from 2018, indicates that at that point in time he
              had acute thoughts of self-harm, thought about using a tie to
              hang himself. His father has reported to me that in recent weeks,
              [N.B.] has been very isolative at home, in his room, making
              guttural animal noises behind the door. His father went in to see,
              [to] make sure that [N.B.] was okay several weeks ago, and
              [N.B.] attempted to hit his father in the head with a dumbbell.
              And then more recently, the father reported that [N.B.] assumed
              an aggressive posture towards his father and the father was afraid
              that [N.B.] might attack him physically.


      Id. at 11-12.


[7]   N.B.’s father testified by telephone and said that he has “seen [N.B.] steadily

      become more confused and isolated and sometimes aggressive.” Id.at 16.


      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019   Page 4 of 8
      Moreover, N.B.’s father testified that N.B. swung a barbell at him and “has

      been physically forward aggressive as if going to hit [him].” Id. The incident

      occurred “a few weeks ago,” but N.B.’s father was not exactly sure how long

      ago. Id. N.B.’s father also recounted that N.B. “makes angry argumentative

      noises by himself in his room and also noises that are not identifiable

      particularly as human speech, a screeching noise[].” Id. at 17. According to

      N.B.’s father, N.B.’s medical leave from school in California was due to N.B.

      “missing classes, failing in his schoolwork, isolating in his dormitory room, and

      when [N.B.] would show up to class they suggested that he was going in his

      pajamas. . . . Unable to manage his life.” Id. N.B.’s father opined that the “best

      thing” for N.B. would be for N.B. to take medication and be committed for

      treatment at a health facility. Id. at 18.


[8]   Additionally, N.B.’s mother testified by telephone that N.B. has hit her; that

      she occasionally has to speak to N.B. “very forcefully” to “bring him back to [ ]

      reality”; and that N.B. talks to himself and makes animal noises. Id. at 20.

      N.B. also testified and stated that he was under a lot of stress, particularly while

      he was in law school in California, because it was a “religious school.” Id. at

      23. N.B. also acknowledged an incident occurred with his mother, but now

      N.B. is complying with requirements the court set forth as a result of this

      incident.


[9]   At the conclusion of the hearing, the trial court took the matter under

      advisement. On May 8, 2019, the trial court entered an order of commitment

      and found that N.B. suffered from “schizophrenia, a mental illness as defined in

      Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019   Page 5 of 8
       IC 12-7-2-130(1),” and that N.B. is dangerous to others “as defined in IC 12-7-

       2-53.” Appellant’s App. Vol. II p. 4. The trial court’s order of commitment

       required N.B. to be committed for “a temporary period not to exceed ninety

       (90) days.” Id. The trial court’s order also granted IU Hospital with “an order

       to treat with the following medication, unless [N.B.] does not specifically

       benefit from these medications: Invega Sustenna or Abilify Maintena.” Id. at 5.


                                                    Analysis

[10]   N.B. asserts that the evidence was insufficient to support his commitment.


               In reviewing the sufficiency of the evidence supporting a
               determination made under the statutory requirement of clear and
               convincing evidence, an appellate court will affirm if, considering
               only the probative evidence and the reasonable inferences
               supporting it, without weighing evidence or assessing witness
               credibility, a reasonable trier of fact could find the necessary
               elements proven by clear and convincing evidence.


       Civil Commitment of T.K. v. Dep’t of Veterans Affairs, 27 N.E.3d 271, 273 (Ind.

       2015) (quotations and citations omitted).


[11]   Here, we are faced with the issue of mootness, as N.B.’s “temporary period [of

       commitment] not to exceed ninety (90) days,” issued on May 8, 2019, has

       lapsed. Id. at 4. See also Ind. Code § 12-26-6-1 (“An individual who is alleged

       to be mentally ill and either dangerous or gravely disabled may be committed to

       a facility for not more than ninety (90) days under this chapter.”). Our

       Supreme Court has held in T.W. v. St. Vincent Hospital and Health Care Center,

       Inc., 121 N.E.3d 1039, 1042 (Ind. 2019):

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019   Page 6 of 8
               The long-standing rule in Indiana courts has been that a case is
               deemed moot when no effective relief can be rendered to the
               parties before the court. When the controversy at issue has been
               ended or settled, or somehow disposed of so as to render it
               unnecessary to decide the question involved, the case will be
               dismissed. But Indiana recognizes a public interest exception to
               the mootness doctrine, which may be invoked when the issue
               involves a question of great public importance which is likely to
               recur.


       (internal quotations and citations omitted).


[12]   T.W. involved another issue of great public importance, namely, whether a

       court lacked authority to enter orders of civil commitment. Still, in T.W., our

       Supreme Court held, “[u]nder these circumstances, though, where the orders

       concern periods that have expired, remanding those orders to the trial court for

       its review serves no apparent purpose.” T.W., 121 N.E.3d at 1042. Here, the

       trial court’s order for the temporary involuntary commitment, as well as the

       forced medication order, terminated after the ninety-day commitment period.

       Accordingly, we are unable to provide relief to N.B. 2 Pursuant to T.W., when

       commitment orders have expired, the issue on appeal regarding the

       commitment is moot.




       2
         This Court has “routinely consider[ed] the merits of appeals brought by persons alleging insufficient
       evidence to support involuntary commitments.” C.J. v. State, 74 N.E.3d 572, 575 (Ind. Ct. App. 2017). With
       our Supreme Court’s recent opinion in T.W., however, we are careful to consider the merits of moot
       involuntary commitments only when there is an issue of great public importance. We do not find an issue of
       great public importance based on the facts before us here.

       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019               Page 7 of 8
                                                  Conclusion

[13]   N.B.’s involuntary commitment orders are moot; therefore, we dismiss the

       appeal as moot.


[14]   Dismissed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-MH-1162 | October 28, 2019   Page 8 of 8